Citation Nr: 1809210	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  10-06 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder previously claimed as chronic fatigue with mood changes, to include as secondary to service connected disabilities.  


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1968 to November 1970.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a March 2008 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  
In August 2017, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's acquired psychiatric disorder is not related to active service nor is it secondary to the Veteran's service connected diabetes or service connected related conditions of erectile dysfunction, tinea pedis, diabetic retinopathy, proteinuria, chronic renal disease or peripheral neuropathy of the bilateral upper and lower extremities.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306,  3.310(a) (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).

A standard October 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

The Veteran's service treatment and personnel records have been obtained, as well post-service VA treatment records.  In addition, the Veteran underwent a VA examination in September 2017.  The examiner had access to and reviewed the evidence in the claims file and also performed an examination of the Veteran.  An opinion as to etiology was provided which is supported by an adequate rationale.  Therefore, the Board is satisfied that the VA has complied with the duty to assist requirements.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).     

II.  Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called "nexus" requirement."  Holton v. Shineski, 557 F.3d 1362, 1366 (Fed. Cir. 2010)(quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).   

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated beyond its natural progression by a service connected condition shall be service connected on a secondary basis.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet.  App. 439 (1995).  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the claimed disability was either caused or aggravated by the already service-connected disability.  Id.  

In making all determinations, the Board must fully consider the lay assertions of record.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends he is entitled to service connection for an acquired psychiatric disorder because it was caused by service, or in the alternative, by his service connected diabetes and related disorders.  

The Board notes that the Veteran received a diagnosis of depressive disorder, not otherwise specified (NOS) at his VA examination in April 2012.  However, at his VA mental health examination in February 2015, the examiner found the Veteran did not have a psychiatric diagnosis.  The Board finds that even though the Veteran may not currently meet the criteria for a psychiatric diagnosis, he did have a diagnosis of depressive disorder NOS in April 2012, thus meeting the requirement of a current disability during the appeal period.

The record does not establish an in-service incurrence or aggravation of a psychiatric disorder during the Veteran's time of service.  The Veteran's service treatment records contains a notation about anxiety in January 1970 but there is no indication of treatment for anxiety or any another psychiatric disorder nor are there any further complaints of a psychiatric disorder or related symptoms notated within the service treatment records.  Additionally, there were no psychiatric abnormalities noted at the Veteran's separation examination in November 1970.

In September 2017, a VA examiner provided a medical opinion to address the nature and etiology of the Veteran's April 2012 depressive disorder NOS diagnosis.  The VA examiner opined it was less likely than not (less than 50 percent probability) that any acquired psychiatric disorder present during the appeal period occurred in active service or is related to any in-service disease, event, or injury.  The VA examiner also found it is less likely than not that any acquired psychiatric disorder present during the appeal period is due to or caused by or has been aggravated beyond the natural progression by the Veteran's service connected diabetes mellitus or related conditions of erectile dysfunction, tinea pedis, diabetic retinopathy, proteinuria, chronic renal disease or peripheral neuropathy of the bilateral upper and lower extremities.  

The VA examiner cited to the medical evidence of record as the basis for the above opinions.  The examiner noted that, after the Veteran separated from service, he had a number of depression and PTSD screenings with negative results, to include several mental health evaluations resulting in no diagnosis.  The Veteran's post-service records from 2002 through 2013 revealed that the Veteran's depression screen results were negative.  In 2005, 2006, 2007, 2009, and 2010, the Veteran's PTSD screenings were negative; however, the Veteran did have one positive screening for PTSD in 2015.  Additionally, the VA examiner reported that the record does not specifically establish that the Veteran has mood swings as a result of his service connected disabilities.  Based on those reasons, the VA examiner found that the Veteran's mental health complaints are less likely than not related to his time in service or his service connected disabilities.  

The Veteran has asserted his personal belief that there exists a medical relationship between his mental health complaints and service connected disabilities.  In a statement by the Veteran, he reported that his service connected diabetes aggravated or caused his "nervous condition or mood changes."  See Correspondence October 2013.  However, the Veteran's statements are inconsistent with other evidence of record.  The Veteran's post-service treatment records reflect that the Veteran repeatedly denied feeling depressed or feeling down and often reported that his emotional health was good.  At the February 2015 VA examination, the Veteran reported his only current mental health symptom is that he becomes agitated and verbally aggressive when there is confrontation, particularly during football season.  The Veteran's lay statements are inconsistent with the medical records of evidence.  Due to the inconsistencies, the Board places reduced probative value on the Veteran's self-reported symptomology.  The Board places more probative weight on the medical evidence and opinions of the September 2017 VA examiner.  See Jandreau, 492 F.3d 1372; David, 581 F.3d 1313.

For the above reasons, the Board finds that direct service connection and secondary service connection are not warranted.  The medical evidence of record does not establish a link between the Veteran's April 2012 diagnosis of depressive disorder NOS and his time in service or his service connected diabetes and related disorders.  The September 2017 VA examiner opined that the Veteran's mental health complaints were not related to service or his service connected disabilities, noting the medical treatment records repeatedly showing negative results to depression and PTSD screenings.  Given the Board's findings regarding the credibility of the lay evidence above, the Board considers the reliance on medical evidence and VA examiner's opinions appropriate.         

In reaching the above conclusion, the Board considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, previously claimed as chronic fatigue with mood changes, to include as secondary to service connected disabilities, is denied.  



____________________________________________
G. A. WASIK  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


